Order filed October 27, 2016




                                     In The

        Eleventh Court of Appeals
                                  __________

                               No. 11-16-00177-CV
                                   __________

   KERWIN STEPHENS; THUNDERBIRD OIL & GAS, LLC;
  THUNDERBIRD RESOURCES, LLC; THUNDERBIRD LAND
 SERVICES, LLC; STEPHENS & MYERS, LLP; AND CHESTER
                  CARROLL, Appellants
                                      V.
   THREE FINGER BLACK SHALE PARTNERSHIP; TREK
  RESOURCES, INC.; TIBURON LAND & CATTLE, L.P.; L.W.
   HUNT RESOURCES, LLC; AND RICHARD RAUGHTON,
                       Appellees
                                ———and———

 L.W. HUNT RESOURCES, LLC AND RICHARD RAUGHTON,
   INDIVIDUALLY AND AS SUCCESSOR IN INTEREST OF
        ARAPAHO ENERGY, LLC, Cross-Appellants
                                      V.
   KERWIN STEPHENS; THUNDERBIRD OIL & GAS, LLC;
  THUNDERBIRD RESOURCES, LLC; THUNDERBIRD LAND
 SERVICES, LLC; STEPHENS & MYERS, LLP; AND CHESTER
                CARROLL, Cross-Appellees


                    On Appeal from the 32nd District Court
                             Fisher County, Texas
                     Trial Court Cause No. DC-2013-0016


                                   ORDER
      On September 15, 2016, this court issued an order in which we granted a
temporary stay of the enforcement and execution of the underlying judgment against
Appellants Kerwin Stephens and Thunderbird Resources, LLC so that Stephens and
Thunderbird Resources could file a motion to review pursuant to Rule 24.4 of the
Texas Rules of Appellate Procedure. We received their motion on October 11, 2016.
On this day, October 27, 2016, we have denied the motion to review. Accordingly,
we hereby dissolve the temporary stay entered by this court on September 15, 2016.


                                                  PER CURIAM


October 27, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2